 

Case 2:18-cv-01464-JLR Document 38-1 Filed 04/08/19 Page 1 of 9

THE HONORABLE JAMES L. ROBART

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT GF WASHINGTON

AT SEATTLE
0912139 B.C. LTD., a Canadian corporation,
and PAKAGE APPAREL [NC., a Canadian CIVIL ACTION NO. 2118-cv-l464-JLR
corporation,
EM] ORDER GRANTING
Plaintiffs, UNGPPOSED MOTION FOR
ISSUANCE ()F LETTERS
V‘ ROGATORY

RAMPION USA INC., a Washington
corporation, and RAMPION ENTERPRISES
LTD., a Canadian corporation,

Defendants.

 

 

 

 

This matter comes before the Court on defendants Rampion USA lnc. and Rampion
Enterprises Ltd.’s (collectively, “Rampion”) motion for issuance of letters rogatory to compel
SAXX Underwear Co. (“SAXX”), a company registered in British Columbia, Canada, to produce
certain requested documents as Well as to take the oral deposition of SAXX pursuant to Federal
Rule of Civil Procedure 30(b)(6). The Court, having reviewed the unopposed motion, the proposed
letters rogatory submitted therewith, along With any supporting declarations and exhibits, and
being fully advised,-hereby GRANTS Rampion’s motion. Accordingly, this Court Will issue the

letters rogatory, attached hereto as Exhibit A, to the 'Supreme Court of British Columbia in

DORSEY & WHITNEY LLP

[PRoPosED] oRDER GRANTING UNoPPo sED 701H§;§‘§3';§§§F§§§;6100

MoTIoN FoR ISSUANCE oF LETTERS SM~WA%lM-M
PHONE: (206) 903-8800

ROGATORY - l FAx;(zos)Qoz-sszo

2118-cv-l464-ILR

 

 

 

 

\DOO\]O\

10
ll
12
13
14

16
17
18
19

21
22
23
24
25

 

Case 2:18-cv-01464-JLR Document 38-1 Filed 04/08/19 Page 2 of 9

Vancouver, Canada, to compel the production of the requested documents by SAXX Underwear

Co.

w _
DATEDthiS q day Of S§¥@;L ,2019 Q\

THE HONO BLE JAMES L. ROBART
United States istrict Judge

 

Presented by on April 8, 2019 by:
DORSEY & WHITNEY LLP

/S/ Paul Meikle/`ohn

PAUL MEIKLEJoHN WSBA # 17477
MEIKLEJOHN.PAUL@DORSEY.COM
ERIN KoLTER WSBA #53365
KoLTER.ERiN@DoRsEY.Coi\/i
Dorsey & Whitney LLP
Columbia Center

701 Fifth Avenue, Suite 6100
Seattle, WA 98104

(206) 903-8800

Attorneysfor Defendants

DoRsEY & WHITNEY LLP
[PRoPosED] oRDER GRANTING UNoPPosED 701F§;);‘,§“3’;;;§F§§§6,00
MoTloN FoR ISSUANCE oF LETTERs S;Am_» WA 98104-7043
HONE. (206) 903-8800
ROGATORY - 2 FAX; (206)903-8820

2:18-cv-1464-JLR

 

 

 

 

